Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 23, 2014                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150062                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  TERRIY D. WHITEHEAD,                                                                                    David F. Viviano,
            Plaintiff-Appellant,                                                                                      Justices


  v                                                                 SC: 150062
                                                                    COA: 320117
                                                                    Oakland CC: 2009-765745-DM
  PAUL S. DHRUVAN,
            Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the June 11, 2014 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 23, 2014
           p1217
                                                                               Clerk